DETAILED ACTION
	This office action is in response to the communication filed on September 25, 2020. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khatib (US Pub 2020/0099530, Provisional application 62/733,959 filed on 09/20/18) in view of Petroni (US Pub 2019/0012374).


storing training data that comprises a plurality of training instances, each of which includes a plurality of feature values and a label that indicates whether the training instance pertains to an...of a particular type (Khatib: Paragraphs 5, 6, and 49 – receiving document from a document source such as websites, and determining a classification of the document based on one or more features of the document and a machine-learned document classification model trained to classify documents, model trained on plurality of training data sets including labeled documents, label indicating classification; Paragraphs 76 and 80 – storing training data in a datastore);
using one or more machine learning techniques to train a classification model based on the training data (Khatib: Paragraphs 5, 6, and 49 – a machine-learned document classification model trained to classify documents, model trained on plurality of training data sets including labeled documents, label indicating classification);
identifying a first plurality of feature values of a sequence of tokens associated with web content (Khatib: Paragraph 76 – machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens);
based on the first plurality of feature values, determining whether the sequence of tokens pertains to an...of the particular type (Khatib: Paragraphs 7-10 and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a 
wherein determining comprises inserting the first plurality of feature values into the classification model that generates an output that indicates whether the sequence of tokens pertains to an...of the particular type (Khatib: Paragraphs 7-10 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments; Paragraphs 76 and 80 – storing training data in a datastore);
in response to determining that the sequence of tokens pertains to an...of the particular type, extracting, from the sequence of tokens, a plurality of data items that includes an indication of a receiving entity and a quantity (Khatib: Paragraphs 7-10 and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and 
storing, in a record, the indication of the receiving entity and the quantity associated with the... (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data);
wherein the method is performed by one or more computing devices (Khatib: Paragraphs 63, 123, and 127 – computing devices).
Khatib discloses recording training instances pertaining to deals or contracts of a particular type and event records for events, however, Khatib does not explicitly disclose:
...training instance pertains to an event of a particular type...
The Petroni reference discloses a training instance pertaining to an event of a particular type (Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event).


With respect to claim 2, Khatib in view of Petroni discloses the method of claim 1, further comprising:
analyzing the sequence of tokens for one or more term frequency values indicative of a number of occurrences of a n-gram in the sequence of tokens (Khatib: Paragraphs 7-10 and 76 – identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, extracting tokens such as n-grams of consecutive words or terms, TF-IDF or term frequency-inverse document frequency of the tokens; Petroni: Paragraph 184 – determining attributes by classifying word sequences representing an event, tokens or word sequences generated by constructing n-grams, for each sequence constructing feature vector);


With respect to claim 3, Khatib in view of Petroni discloses the method of claim 1, further comprising:
after determining that the sequence of tokens pertains to the event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
determining that a plurality of entities in an entity database share the same name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on one or more criteria, a particular unique identifier for the receiving entity (Khatib: Paragraphs 68, 81, and 110  – each model includes a unique model identifier, generate hash value which is a unique value representing contents of an event record, determine stock information; Petroni: Paragraph 51 – storing key concepts identified as hashmap into database, generate event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 114, 115, and 166 – compare event data with other data; Paragraph 114 – compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
wherein storing the indication of receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).

With respect to claim 4, Khatib in view of Petroni discloses the method of claim 3, wherein the one or more criteria include a uniform resource locator (URL) associated with the web content, a stock symbol associated with the web content, a geographic location associated with the web content, or based on a domain name associated with the web content (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location; Paragraph 196 – classify based on domain name).

With respect to claim 5, Khatib discloses a method comprising:
identifying a first plurality of feature values of a sequence of tokens associated with web content (Khatib: Paragraphs 5, 6, and 49 – receiving document from a document source such as websites, and determining a classification of the document based on one or more features of the document and a machine-learned document classification model trained to classify documents, model trained on plurality of training data sets including labeled documents, label indicating classification; Paragraphs 7-10 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments; Paragraphs 76 and 80 – storing training data in a datastore, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens);
based on the first plurality of feature values, determining whether the sequence of tokens pertains to an...of a particular type (Khatib: Paragraphs 7-10 and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens);
in response to determining that the sequence of tokens pertains to an...of the particular type, extracting, from the sequence of tokens, a plurality of data items that includes an indication of a receiving entity and a quantity (Khatib: Paragraphs 7-10 and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens);
storing, in a record, the indication of the receiving entity, the quantity, and a date associated with the... (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data);
wherein the method is performed by one or more computing devices (Khatib: Paragraphs 63, 123, and 127 – computing devices).
Khatib discloses recording training instances pertaining to deals or contracts of a particular type and event records for events, however, Khatib does not explicitly disclose:
...tokens pertains to an event of a particular type...
The Petroni reference discloses a training instance pertaining to an event of a particular type (Petroni: Paragraphs 81, 109-111, and 176-178 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event, tokens pertaining to an event type among a set of event types).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khatib and Petroni, to have combined Khatib and Petroni. The motivation to combine Khatib and Petroni would be to perform event extraction on multiple different types of media sources by correctly extracting attributes of events from the sources (Petroni: Paragraphs 3 and 6).

With respect to claim 6, Khatib in view of Petroni discloses the method of claim 5, further comprising:
storing training data that comprises a plurality of training instances, each of which includes a second plurality of feature values and a label that indicates whether the training instance pertains to an event of the particular type (Khatib: Paragraphs 5, 6, and 49 – receiving document from a document source such as websites, and determining a classification of the document based on one or more features of the document and a machine-learned document classification model trained to classify documents, model trained on plurality of training data sets including labeled documents, label indicating classification; Paragraphs 76 and 80 – storing training data in a datastore; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
using one or more machine learning techniques to train a classification model based on the training data (Khatib: Paragraphs 5, 6, and 49 – a machine-learned document classification model trained to classify documents, model trained on plurality
of training data sets including labeled documents, label indicating classification);
wherein making the determination comprises inserting the first plurality of feature values into the classification model that generates an output that indicates whether the sequence of tokens pertains to an event of the particular type (Khatib: Paragraphs 7-10 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments; Paragraphs 76 and 80 – storing training data in a datastore).

With respect to claim 7, Khatib in view of Petroni discloses the method of claim 5, further comprising:
analyzing the sequence of tokens for one or more term frequency values indicative of a number of occurrences of a n-gram in the sequence of tokens (Khatib: Paragraphs 7-10 and 76 – identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, extracting tokens such as n-grams of consecutive words or terms, TF-IDF or term frequency-inverse document frequency of the tokens; Petroni: Paragraph 184 – determining attributes by classifying word sequences representing an event, tokens or word sequences generated by constructing n-grams, for each sequence constructing feature vector);
inserting the one or more term frequency values into the classification model (Khatib: Paragraphs 7-10 and 76 – identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, extracting tokens such as n-grams of consecutive words or terms, TF-IDF or term frequency-inverse document frequency of the tokens; Paragraphs 76 and 80 – storing training data in a datastore; Petroni: Paragraph 184 – determining attributes by classifying word sequences representing an event, tokens or word sequences generated by constructing n-grams, for each sequence constructing feature vector).

With respect to claim 8, Khatib in view of Petroni discloses the method of claim 5, further comprising:
after determining that the sequence of tokens pertains to an event of the particular type, determining, based on the sequence of tokens, a round type associated with the receiving entity event (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
storing the round type in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).

With respect to claim 9, Khatib in view of Petroni discloses the method of claim 5, further comprising:
after determining that the sequence of tokens pertains to an event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
determining that a plurality of entities in an entity database share the same name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on a uniform resource locator (URL) associated with the web content, a particular unique identifier for the receiving entity (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
wherein storing the indication of receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).

With respect to claim 11, Khatib in view of Petroni discloses the method of claim 5, further comprising:
after determining that the sequence of tokens pertains to an event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
determining that a plurality of entities in an entity database share the same name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on a geographic location associated with the web content, a particular unique identifier for the receiving entity (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
wherein storing the indication of receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).

With respect to claim 12, Khatib in view of Petroni discloses the method of claim 5, further comprising:
after determining that the sequence of tokens pertains to an event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
determining that a plurality of entities in an entity database share the same entity name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on a domain name associated with the web content, a particular unique identifier for the receiving entity (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location; Paragraph 196 – classify based on domain name);
wherein storing the indication of the receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).

With respect to claim 13, Khatib discloses one or more storage media storing instructions which, when executed by one or more processors (Khatib: Paragraphs 63, 123, and 127), cause:
identifying a first plurality of feature values of a sequence of tokens associated with web content (Khatib: Paragraphs 5, 6, and 49 – receiving document from a document source such as websites, and determining a classification of the document based on one or more features of the document and a machine-learned document classification model trained to classify documents, model trained on plurality of training data sets including labeled documents, label indicating classification; Paragraphs 7-10 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments; Paragraphs 76 and 80 – storing training data in a datastore, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens);
based on the first plurality of feature values, determining whether the sequence of tokens pertains to an...of a particular type (Khatib: Paragraphs 7-10 and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens);
in response to determining that the sequence of tokens pertains to an...of the particular type, extracting, from the sequence of tokens, a plurality of data items that includes an indication of a receiving entity and a quantity (Khatib: Paragraphs 7-10 and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens);
storing, in a record, the indication of the receiving entity, the quantity, and a date associated with the... (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).
Khatib discloses recording training instances pertaining to deals or contracts of a particular type and event records for events, however, Khatib does not explicitly disclose:
...tokens pertains to an event of a particular type...
The Petroni reference discloses a training instance pertaining to an event of a particular type (Petroni: Paragraphs 81, 109-111, and 176-178 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event, tokens pertaining to an event type among a set of event types).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khatib and Petroni, to have combined Khatib and Petroni. The motivation to combine Khatib and Petroni would be to perform event extraction on multiple different types of media sources by correctly extracting attributes of events from the sources (Petroni: Paragraphs 3 and 6).

With respect to claim 14, Khatib in view of Petroni discloses the one or more storage media of claim 13, wherein the instructions, when executed by the one or more processors, further cause:
storing training data that comprises a plurality of training instances, each of which includes a second plurality of feature values and a label that indicates whether the training instance pertains to an event of the particular type (Khatib: Paragraphs 68, 81, and 110  – each model includes a unique model identifier, generate hash value which is a unique value representing contents of an event record, determine stock information; Petroni: Paragraph 51 – storing key concepts identified as hashmap into database, generate event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 114, 115, and 166 – compare event data with other data; Paragraph 114 – compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
using one or more machine learning techniques to train a classification model based on the training data (Khatib: Paragraphs 5, 6, and 49 – a machine-learned document classification model trained to classify documents, model trained on plurality of training data sets including labeled documents, label indicating classification);
wherein making the determination comprises inserting the first plurality of feature values into the classification model that generates an output that indicates whether the sequence of tokens pertains to an event of the particular type (Khatib: Paragraphs 7-10 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments; Paragraphs 76 and 80 – storing training data in a datastore).

With respect to claim 15, Khatib in view of Petroni discloses the one or more storage media of claim 13, wherein the instructions, when executed by the one or more processors, further cause:
analyzing the sequence of tokens for one or more term frequency values indicative of a number of occurrences of a n-gram in the sequence of tokens (Khatib: Paragraphs 7-10 and 76 – identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, extracting tokens such as n-grams of consecutive words or terms, TF-IDF or term frequency-inverse document frequency of the tokens; Petroni: Paragraph 184 – determining attributes by classifying word sequences representing an event, tokens or word sequences generated by constructing n-grams, for each sequence constructing feature vector);
inserting the one or more term frequency values into the classification model (Khatib: Paragraphs 7-10 and 76 – identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, extracting tokens such as n-grams of consecutive words or terms, TF-IDF or term frequency-inverse document frequency of the tokens; Paragraphs 76 and 80 – storing training data in a datastore; Petroni: Paragraph 184 – determining attributes by classifying word sequences representing an event, tokens or word sequences generated by constructing n-grams, for each sequence constructing feature vector).

With respect to claim 16, Khatib in view of Petroni discloses the one or more storage media of claim 13, wherein the instructions, when executed by the one or more processors, further cause:
after determining that the sequence of tokens pertains to an event of the particular type, determining, based on the sequence of tokens, a round type associated with the receiving entity event (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
storing the round type in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).

With respect to claim 17, Khatib in view of Petroni discloses the one or more storage media of claim 13, wherein the instructions, when executed by the one or more processors, further cause:
after determining that the sequence of tokens pertains to an event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
determining that a plurality of entities in an entity database share the same name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on a uniform resource locator (URL) associated with the web content, a particular unique identifier for the receiving entity (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
wherein storing the indication of receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).

With respect to claim 19, Khatib in view of Petroni discloses the one or more storage media of claim 13, wherein the instructions, when executed by the one or more processors, further cause:
after determining that the sequence of tokens pertains to an event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
determining that a plurality of entities in an entity database share the same name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on a geographic location associated with the web content, a particular unique identifier for the receiving entity (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
wherein storing the indication of receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).

With respect to claim 20, Khatib in view of Petroni discloses the one or more storage media of claim 13, wherein the instructions, when executed by the one or more processors, further cause:
after determining that the sequence of tokens pertains to an event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 7-10, 49, 67, and 76 – machine-learned classification model classifies different types of contracts associated with a type of deal, classifies different types of non-contractual documents associated with one of a plurality of types of deal such as merger, acquisition, financing, or an investment round, identifying one or more segments of a document and determining a content classification of the content segment based on one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different type of content segments, machine learning performing feature extraction on documents to identify and generate one or more different features from tokens such as consecutive tokens, document source a database, datastore a database; Petroni: Paragraphs 81 and 109-111 – a classification algorithm based on a machine learning model trained on a number of features, event features include event topic such as a categorical type and a numerical type, determine assertion type in event data such as type of events, event data passed through classifier trained to recognize a type for the event);
determining that a plurality of entities in an entity database share the same entity name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on a domain name associated with the web content, a particular unique identifier for the receiving entity (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location; Paragraph 196 – classify based on domain name);
wherein storing the indication of receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date,
identifier, and other suitable data).

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khatib (US Pub 2020/0099530, Provisional application 62/733,959 filed on 09/20/18) in view of Petroni (US Pub 2019/0012374) and in further view of Lagi (US Pub 2020/0065857, PCT/US18/32348 filed on 05/11/18).

With respect to claim 10, Khatib in view of Petroni discloses the method of claim 5, further comprising:
after determining that the sequence of tokens pertains to an event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 76 and 80 – extracted features including tokens and entities, identify/generate features from the extracted features, features including metadata and other relevant data, metadata including name, date etc.; Petroni: Paragraph 178  and 184 – processing article to extract attributes of the event, processing the article into tokens, provide additional information for each token and/or sequence of tokens such as a named entity type, event locations, event time and dates, numerals, event impact etc.);
determining that a plurality of entities in an entity database share the same name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on a stock...associated with the web content, a particular unique identifier for the receiving entity (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
wherein storing the indication of receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).
Khatib discloses determining based on stock information associated with a document from a website, however, Khatib and Petroni do not explicitly disclose:
determining, based on a stock symbol...;
The Lagi reference discloses determining based on a stock symbol (Lagi: Paragraph 142 – machine learning system trains models configured to parse news articles mentioning entity to find events, can extract stock symbols).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khatib, Petroni, and Lagi, to have combined Khatib, Petroni, and Lagi. The motivation to combine Khatib, Petroni, and Lagi would be to store detected event data relating to a plurality of events by information extraction (Lagi: Paragraph 10).

With respect to claim 18, Khatib in view of Petroni discloses the one or more storage media of claim 13, wherein the instructions, when executed by the one or more processors, further cause:
after determining that the sequence of tokens pertains to an event of the particular type, identifying a name of the receiving entity (Khatib: Paragraphs 76 and 80 – extracted features including tokens and entities, identify/generate features from the extracted features, features including metadata and other relevant data, metadata including name, date etc.; Petroni: Paragraph 178  and 184 – processing article to extract attributes of the event, processing the article into tokens, provide additional information for each token and/or sequence of tokens such as a named entity type, event locations, event time and dates, numerals, event impact etc.);
determining that a plurality of entities in an entity database share the same name, wherein each entity of the plurality of entities is associated with a different unique identifier (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
determining, based on a stock...associated with the web content, a particular unique identifier for the receiving entity (Khatib: Paragraphs 59, 66, 68, 81, and 110  – each model includes a unique model identifier, store a deal identifier that identifies a deal from other deal, generate hash value which is a unique value representing contents of an event record, determine stock information, external data sources include websites; Petroni: Paragraphs 51, 58, 59, and 105 – storing key concepts such as hashmap into database as part of ingested data metadata features, generate an event detected cluster upon reaching a threshold of distinct ingested data containing common key concepts; Paragraphs 107 and 108 – features include name, description, url, news url, location etc.; Paragraphs 114, 115, and 166 – compare event data with other data, compare geography of data against data from the same geographic area; Paragraphs 179 and 182 – determine location attribute including geographical coordinates of a selected location);
wherein storing the indication of receiving entity in the record comprises storing the particular unique identifier of the receiving entity in the record (Khatib: Paragraphs 13, 66, 70, 76, 79-81, and 85, – training data sets include recorded outcome of deals including identities of parties involved and amount associated with, extracting features such as entities, time stamp, author, title etc., store document metadata such as date, identifier, and other suitable data).
Khatib discloses determining based on stock information associated with a document from a website, however, Khatib and Petroni do not explicitly disclose:
determining, based on a stock symbol...;
The Lagi reference discloses determining based on a stock symbol (Lagi: Paragraph 142 – machine learning system trains models configured to parse news articles mentioning entity to find events, can extract stock symbols).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khatib, Petroni, and Lagi, to have combined Khatib, Petroni, and Lagi. The motivation to combine Khatib, Petroni, and Lagi would be to store detected event data relating to a plurality of events by information extraction (Lagi: Paragraph 10).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        February 26, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164